 



Exhibit 10.1
March 19, 2007
Ms. Kathleen Crusco
1473 Sauvignon Court
Livermore, CA 94550
Dear Kathleen:
On behalf of Activant Solutions, Inc., I am pleased to confirm the following
offer of employment to you as Senior Vice President and Chief Financial Officer.
The following should summarize the salient points of our offer.
Position: Senior Vice President and Chief Financial Officer, reporting directly
to our President and Chief Executive Officer. Your offer of employment will be
contingent upon successful completion of the pre-employment background
investigation and completion of the requirements of the final paragraph in this
letter. Additionally, at a mutually agreed upon time, I would like to have a
reference discussion with your current boss at Polycom. A start date upon
completion of the above will be May 3rd, 2007. The position is located at the
Company’s headquarters in Livermore, California.
Salary: Your salary will be $11,153.85 paid bi-weekly, which is the equivalent
to $290,000 annually. This is an exempt position.
Incentive Bonus: You will be eligible to participate in the Activant Incentive
Bonus Plan, commencing the first full quarter after your start date. Your target
incentive bonus under the plan will be $145,000.
Stock Options: Effective as of your date of hire, you will be granted 425,000
stock options subject to the approval of the Board of Directors and execution of
the Company’s form of stock option agreement. The option price will be set based
on the valuation of the company at the first Board Meeting after your date of
hire. 20% of the shares will vest 12 months after the Vesting Commencement Date
(your date of hire), 5% of the remaining shares will vest on the last day of
each three-month period thereafter over the next 48 months.
Sign-On Bonus: The Company will pay to you a gross (taxable) bonus of $100,000
within 90 days after your starting date of employment. In the event you
voluntarily terminate your employment with Activant prior to 12 months from your
start date, you will reimburse this bonus to Activant in full.
Executive Severance: Activant intends to put in place for certain senior
executives a plan (in which you will participate) that will provide for
severance in the event your position is involuntarily terminated by Activant for
any reason other than for “Cause” (as defined in the plan) or, if you
voluntarily terminate your employment with the Company for “Good Reason” (as
defined in the Plan). The Plan will provide for severance of (i) 9-months of
your then base salary, (ii) 9-months target of your IB bonus and (iii) 9-months
of COBRA payments.

 



--------------------------------------------------------------------------------



 



Kathleen Crusco
Page 2   March 19, 2007

Benefits: As a full-time employee, you will be eligible to participate in the
Company’s comprehensive group medical, dental, vision, disability, deferred
compensation and life insurance programs. Health coverage becomes effective the
first day of employment. Activant has several additional benefit programs such
as a 401(k) plan, Educational Assistance Program and a Flexible Spending
Program. Additionally, you will be eligible to participate in our Executive
Physical Program which will allow you to have a comprehensive physical up to a
value of $2,500. Your vacation accrual will equal 20 days (160 hours) per year.
Employment At Will: In consideration of employment, you agree to conform to the
policies of the Company and acknowledge that employment can be terminated for
any reason, with or without cause, at any time with or without notice at the
option of Activant or the employee. Failure to comply with company policies will
necessitate disciplinary action, which may include termination of employment.
Activant has begun a very exciting time in its corporate life. We believe we can
provide you with a challenging and rewarding career and look forward to your
joining the Activant staff and both participating in and contributing to the
success of the Company. We hope to have you as part of the Activant Team, and we
eagerly await your confirmation to our offer.
Kathleen, to indicate your acceptance of the offer, please sign, date and return
one copy of the original offer letter to Austin Houck via the enclosed envelope.
In addition to the conditions set forth above, this offer is contingent upon the
completion of and the return of the Form I-9, W-4 and our standard agreements
regarding Employee Confidentiality, Non-Disclosure, Intellectual Property and
Non-Solicitation (see enclosures) and your agreement to the Activant Code of
Conduct. You must provide proof of employment authorization within the first
three days of your start date. Please refer to the back of the form I-9 to
assist you in determining which documents you must bring with you on your first
day of employment.
Sincerely,
Pervez Qureshi
President and Chief Executive Officer
I accept your contingent offer of employment, and will commence work upon
passing the background investigation and reference checking and other
conditions. I agree to the terms as outlined in this letter.

         
 
       
 
Kathleen Crusco
 
 
Date    

 